DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received February 11, 2022.  No Claims have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter does not recite a judicial exception when considered as a whole citing Packet Intelligence LLC v NetScout Inc where the court found that the involvement of abstract concepts alone does not prevent patent eligibility, cites Enfish v Microsoft and FinJan Ink v Blue Coat Sys. Inc.  where the court held that software based innovation may be non-abstract.  Applicant states the abstract categories of the MPEP 2016.04 and makes the conclusory statement that the claimed subject matter is patent eligible subject matter under step 2A prong 1 and prong 2.   Conclusory statements are not persuasive.  Applicant does not discuss what in the claimed subject matter is patent eligible.  Discussing patent eligibility of other cases without any analysis as it relates to the current application is sufficient.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 1, that the claimed subject matter is not directed toward any of the enumerated abstract categories pointing to MPEP 2106.05(a).  Applicant recites the limitations emphasizing the limitations “identify a first event...by tracking”, “determining customer is transacting with ...merchant based on GPS identifying the position of the customer...”, and “monitor a predetermined number of subsequent transactions...”,  arguing that these processes do not recite methods of organizing human activity.  Instead the steps cannot be performed by a human reciting the “tracking” function being performed “using the one or more processors, a GPS signal associated with a customer device over a predetermined period of time” and the “determine that the customer is transacting” function “based on the tracked GPS signal identifying a position of the customer as within a geofenced area associated with ...merchant over a predetermined period of time” as a human mind cannot track a GPS signal associated with a customer device.   The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant is arguing two different categories with each other.  The abstract subject matter under the category of Methods of Organizing human behavior” is not determined based on mental concepts.  The limitations emphasized in the argument when considered as a whole with the entirety of the claim limitations listed is directed toward a transaction process (i.e. commercial transaction activity). Such activities have been clearly enumerated as being directed toward the abstract category of “methods of organizing human activity”.  With respect to the use of GPS for determining positions and transactions and mental concepts.  The limitations “identify a first event... by tracking using on or more processors, GPS signal” and “determine that customer is transacting ...based on track GPS signal identifying a position...”, as drafted are processes that under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “using on or more processors, GPS signal.”  That is other than reciting “using on or more processors, GPS signal” nothing in the claim elements precludes the step from being practically performed in the mind.  For example, but for the “using on or more processors, GPS signal” language, the claim could encompasses a user standing on the street or in the merchant store or viewing a screen and determining the position of the user and what they are doing.  The mere nominal recitation of a GPS does not take the claim limitations out of the mental process group.  Furthermore, it  is not clear as to the technical process where a GPS signal determines a customer is transacting with a merchant because a position is identified.  Determining that one is at a merchant location does not necessarily include a transaction process.  The specification is silent with respect to how GPS signals determine a customer is transacting with the merchant.   The rejection is maintained.
In the remarks applicant points to the PTAB decision Ex parte Fanaru reciting the claim language arguing that the courts found collecting usage information patent eligible.  Applicant recites the claim limitations arguing that these elements are similarly patent eligible.  The examiner respectfully disagrees.  Each case is determined based on it own merits.  Ex Parte Fanaru was found patent eligible not for simply collecting data content.   Precedential decisions such as Bilski makes clear that simply receiving/transmitting data without significantly more is insignificant extra solution activity.  Ex Parte Fanaru when the limitations are considered as a whole collected data, aggregated the data and automatically altered the operation of the system based on the aggregated collected data.  The current limitations do not have a similar concept of changing the operation of a machine based on collected and aggregated data.  Ex Parte Fanaru is not applicable to the current application.  The rejection is maintained. 
In the remarks applicant argues that the claimed subject matter integrates the judicial exception into a practical application.  Applicant recites the limitations and makes the conclusory statement that the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception and provides improvements to a technical field.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant point to example 40 of the USPTO 101 guidelines which is directed toward monitoring traffic data emphasizing the collecting data limitations and Ex Parte Smith that recited a specific timing mechanism for execution of matched orders. Applicant argues the current applicant is similarly patent eligible.  The examiner respectfully disagrees.  Example 40 and Ex Parte Smith differ from the claimed invention by solving a problem rooted in technology with a technical solution that controls an operation.  This is not the case of the current application.  The claim limitations are not attempting to solve a problem rooted in technology.  The claim limitations are not applicable to example 40 or ex Parte Smith.  The rejection is maintained.
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant argues that the claimed elements are unconventional.  Applicant argues that the limitations “tracking using one or more processors, a GPS signal associated with a customer device over a predetermined period”, “determining customer is transacting with merchant based on tracked GPS signal identifying position of customer within geofenced area associated with the loan merchant over a predetermined period of time “ and “monitor a predetermined number of subsequent transactions ...based on customer account data” is unconventional.  The examiner respectfully disagrees.  The GPS technology recited in the claim is recited at a high level generality without any detail of a technical process to operate in its ordinary capacity of position tracking and does not use the judicial exception in a manner that imposes meaningful limits on the determined judicial exception.  The rejection is maintained.
.  .   Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-20:
Independent claims 1, 8 and 15 recite the limitation “determine that the customer is transacting with the ...merchant based on the tracked GPS signal...” which is new matter and not in possession at the time of the original presentation of the claimed invention.   The specification has support:
[0005]...The system may receive a GPS signal that indicates a first event in which a customer device associated with the customer enters and remains within a geofenced area for a first predetermined timeframe. The geofenced area may be associated with a loan merchant. Responsive to the first event, the system may identify a merchant category code associated with the loan merchant and determine whether the loan merchant is a predatory loan provider (e.g., a loan merchant providing high interest loan products)....

[0018] In step 106, the system may receive a GPS signal indicative of a first event in which
a customer device enters and remains within a geofenced area for a first predetermined
timeframe. In some embodiments, the system may determine that the customer device is within
the geofenced area based on a connection to a wireless network...


[0029] In step 204, the system may receive a GPS signal indicative of a first event in which
a customer device enters and remains within a geofenced area for a first predetermined
timeframe. ...

[0040] In step 306, the device (e.g., customer device 430) may transmit, to the one or more
servers, a GPS signal indicative of a first event in which the device enters and remains within a
geofenced area for a first predetermined timeframe, wherein the geofenced area is associated
with a first loan merchant. ...

[0065]... The system (e.g., predatory loan preemption system 410) may determine, based on the GPS signal from the customer device (e.g., customer device 430 ), that the customer has entered the geofenced area. .... [0068]... The system may receive a GPS signal indicative of a first event in
which the customer device enters and remains within a geofenced area for a first predetermined
timeframe....
[0075]... The system may receive a GPS signal indicative of a first event in which the customer device enters and remains within a geofenced area for a first predetermined timeframe. The geofenced area may be associated with a first loan merchant of a plurality of loan merchants...

[0082]... The device may transmit, to the one or more servers, a GPS signal. The GPS signal may be
indicative of a first event in which the device enters and remains within a geofenced area for a
first predetermined timeframe. The geofenced area may be associated with a first loan merchant
of a plurality of loan merchants...

Please note the received GPS signal indicates customer enters and remains in geofenced area for a timeframe.  There is no support for the GPS signal “determine that the customer is transacting with the ...merchant based on the tracked GPS signal.”  The specification has support for receiving a GPS signal indicative that the customer device remains within a geofenced area for a timeframe.  Dependent claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15 respectively and therefore contain the same deficiencies as discussed above with respect the independent claims.  Claims 1-20 are rejected under 35 USC 112 (a)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-20:
Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements therefore the scope of the claim is unclear.  See MPEP § 2172.01.  Independent claims 1, 8 and 15 recite the limitation “determine that the customer is transacting with the ...merchant based on the tracked GPS signal...”.  GPS is a device for determining the position of a device.  The determine functions omitted elements are: what is the process that determines the customer transacting based on the tracked GPS signal.   It is unclear how the position information translates to the assumption of a transaction. For examination purposes in light of the specification, the examiner is determining the limitation to be the merchant code is determined based on the tracked GPS signal. Dependent claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15 respectively and therefore contain the same deficiencies as discussed above with respect the independent claims.  Claims 1-20 are rejected under 35 USC 112 (b)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 1 recites a functional process to (1) stored data (2) determine application loan first tier (3) identify a first event, (4) determine customer transacting (5) identify merchant category code (6) determine merchant predatory by comparing data (7) update account data based on predatory merchant determination (8) determine applicable second loan tier (9) request authentication (10) based on threshold not met transmit fraud alert (11) initiate fraud monitoring (12) monitor predetermined transaction and (13) transmit second loan offer with applicable loan tier.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements and the functions of request authentication and transmitting of a fraud alert and second loan offer. That is, other than reciting one or more computing systems performing the stated functions, nothing in the claim element precludes the step from practically being performed in the mind.  
The steps recite steps that can easily be performed in the human mind as mental processes because the process to “store” and “update” data mimics mental processes of memory, whereas the functions to receive data mimics mental processes of observation and the functions “identify a first event”, “determine customer is transacting”, “identify...merchant”, “determine...loan tier”, “determine ...application second loan tier”, “determine merchant predatory” and “initiate...monitoring” mimic mental processes of analysis, where the data interpretation is perceptible only in the human mind. With respect to the limitations “transmit fraud alert”, “request authentication” and “transmit loan offer”, these limitations are insignificant extra solution activity of communication. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing data in order to mitigate and provide credit offers.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) stored data –insignificant extra solution activity (2) determine application loan first tier – common business practice (3) identify a first event with a merchant-common business practice (4) determine customer is transacting -common business practice (5) identify merchant category code- common business practice (6) determine merchant predatory by comparing data – directed toward mitigation of risk (7) update account data based on predatory merchant determination – data manipulation and storage insignificant extra solution activity (8) determine applicable second loan tier –common business practice (9) request authentication –common business practice (10) based on threshold not met transmit fraud alert –mitigation of risk and common business practice (11) initiate fraud monitoring – common business practice and mitigation of risk and (12) monitor predetermined transactions- risk mitigation (13) transmit second loan offer with applicable loan tier- common business practice.  
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1 and 2 are directed toward storing account data and biometric data and determining an applicable loan tier based on data stored– a common business practice.  The combination of limitations 3 (identify first event) 4 (determine customer is transacting) 5(identify merchant category code), 6 (determine merchant predatory, 7 (update customer account), 6 (determine applicable loan tier based on updated account) and 8 (determine applicable second loan tier) is directed toward a common business practice.  The combination of limitations 9 (request authentication), limitation 10 (based on threshold not met transmit fraud alert), 11 (initiate fraud monitoring) 12 (monitor predetermined transactions and 13 (transmit second loan offer)- directed toward authentication and risk mitigation.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in order to determine and transmit loan offers where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of determining an applicable loan tier, receive locational and merchant data in order to determine predatory loans and the determination of a predatory loan provides in order to determine an applicable second tier loan based on higher risk to provide loan offers is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, memory in communication with the processors and storing instructions when executed to perform the functions claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “store”, “determine”, “identify”, “receive”, “request”, “initiate” and “transmit” required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
As further evidence that the concept of utilizing GPS technology to track user transaction positions for fraud prevention, the examiner provides as evidence:
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant analysis can be a pawn shop (high fee lender)).
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward authentication by logging into an account and receiving a communication/signal- a common business practice confined in the realm of computer technology to apply the authentication.  Dependent claim 3 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  According the use of a program to monitor data continuously in order to provide an estimate of a variable is well-known and routine application of computer technology.  Dependent claim 4 is directed toward a predetermine time parameter to estimate indication if time for customer to apply for a loan- mere data analysis of a business practice.  Dependent claim 5 is directed toward data content – non-functional descriptive subject matter, technology is not integral to the claim.  Dependent claim 6 is directed toward loan offers based on interest rate averages- a common business practice.  Dependent claim 7 is directed toward source of financial data collected- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 8 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 8 recites a functional process to (1) stored data (2) identify first event, (3) determine customer is transacting with merchant (4) identify merchant category code (4) determine loan merchant first tier loan merchant predatory (5) update account data based on merchant determination (6) request authentication with time threshold (7) based on threshold not met transmit fraud alert (8) initiate fraud monitoring and (9) when time threshold met with second time threshold generate a loan offer (10) monitor predetermined transactions (11) transmit first loan offer with applicable loan tier.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements and the functions of request authentication and transmitting of a fraud alert and first loan offer. That is, other than reciting one or more computing systems performing the stated functions, nothing in the claim element precludes the step from practically being performed in the mind.  
The steps recite steps that can easily be performed in the human mind as mental processes because the process to “store” and “update” data mimics mental processes of memory, whereas the functions to receive data mimics mental processes of observation and the functions “identify...merchant”, “determine...loan tier”, “determine ...application second loan tier”, “determine merchant predatory” and “initiate...monitoring” mimic mental processes of analysis, where the data interpretation is perceptible only in the human mind. With respect to the limitations “transmit fraud alert”, “request authentication” and “transmit loan offer”, these limitations are insignificant extra solution activity of communication. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing data in order to mitigate and provide credit offers.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) stored data –insignificant extra solution activity (2) receive locational data-insignificant extra solution activity of gathering data , (3) identify merchant category code – a common business practice (4) determine loan merchant first tier loan merchant - risk mitigation and a common business practice  (5) update account data based on merchant determination – data manipulation and storage insignificant extra solution activity (6) request authentication with time threshold (7) based on threshold not met transmit fraud alert- risk mitigation, common business practice and insignificant extra solution activity of transmitting data (8) initiate fraud monitoring - risk mitigation, common business practice and (9) when time threshold met with second time threshold generate a loan offer- a common business practice (10) monitor predetermined transactions-risk mitigation (11)   transmit second loan offer with applicable loan tier- common business practice.  
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1 and 2 are directed toward storing data and determining application loan tier– a common business practice and insignificant extra solution activity of data storage and loan application.  The combination of limitations 3 (identify first event), 4 (determine customer transacting ) 5 (identify merchant code) 6 (determine merchant is predatory) – is directed toward analyzing data for transaction fraud – a common business practice.  The combination of 7 (update customer account) 8 (request authentication), limitation 9 (based on threshold not met transmit fraud alert), 10 (initiate fraud monitoring) directed toward risk mitigation.  The combination of limitations 11 (when time threshold met with second time threshold generate a loan offer) 12 (monitor predetermined transactions)  and 13 (transmit second loan offer with applicable loan tier)- common business practice and risk mitigation.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in order to determine and transmit loan offers where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting location, merchant and financial related data in order to determine a loan offer and to provide a loan offer to authenticated user is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, memory in communication with the processors and storing instructions when executed to perform the functions claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “store”, “determine”, “identify”, “receive”, “request”, “initiate” and “transmit” required by the method claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant for analysis can be a pawn shop (high fee lender)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward authentication by logging into an account and receiving a communication/signal- a common business practice confined in the realm of computer technology to apply the authentication.  Dependent claim 10 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  According the use of a program to monitor data continuously in order to provide an estimate of a variable is well-known and routine application of computer technology.  Dependent claim 11 is directed toward a loan offer including directions to loan provider location- a business practice.  Dependent claim 12 is directed toward data content – non-functional descriptive subject matter, technology is not integral to the claim.  Dependent claim 13 is directed toward loan offers based on interest rate averages- a common business practice.  Dependent claim 14 is directed toward source of financial data collected- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 15 recites a functional process to (1) transmit data (2) transmit request (3) monitor a position over time (4) determine customer is transacting (5) receive updated data (6) receive authentication request (7) prompt customer to computer authentication request- (8) receive inputs–insignificant extra solution activity of gathering data (9) determine whether to authenticate customer (10) transmit authentication failure if the determination to authenticate fails (11) receive fraud alert- (12) initiate fraud monitoring (13) monitor predetermined number of transactions (14) responsive to authentication confirmation transmit authentication confirmation (15) receive loan offers–insignificant extra solution activity of transmitting data and common business practice.  The claimed limitations which under its broadest reasonable interpretation, covers performance the performance of a sales activity.   This is because when considered as a whole the claimed subject matter is directed toward authentication to mitigate risk and provide credit offers or to fail to authenticate initiate a fraud monitoring process.  Such concepts can be found in the abstract category of fundamental economic activity and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) transmit data-insignificant extra-solution activity (2) transmit request -insignificant extra-solution activity (3) monitor a position of a device over time- common business practice (4) determine customer is transacting- common business practice (5) receive updated customer account – insignificant extra solution activity and common business practice (6) receive authentication request  – insignificant extra solution activity and common business practice (7) prompt customer to computer authentication request – common business practice  (8) receive inputs- -insignificant extra-solution activity (9) determine whether to authenticate customer- common business practice (10) transmit authentication failure if the determination to authenticate fails --insignificant extra-solution activity (11) receive fraud alert (12) initiate fraud monitoring-common business practice and risk mitigation (13) monitor predetermined transaction- risk mitigation  and (12) responsive to authentication confirmation transmit authentication confirmation-common business practice (13) receive loan offers - common business practice.  
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, Limitations 1-4 are directed toward transmitting and receiving financial data and authentication request- insignificant extra solution activity of transmitting/receiving data and a common business practice.  The combination of limitations 1-4 and 5-10 is directed toward authenticating a customer and fraud monitoring- a common business practice.  The combination of limitations 1-7 and 11 is directed toward authenticating a customer and providing financial offers based on authentication confirmation-a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward risk mitigation in order to determine and transmit loan offers where the technology exist and the combination of parts is to perform the abstract.  The limitations when considered as a combination are not to provide a technical process that goes beyond the application of the abstract idea.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of authentication a customer to provide loan offers or initiate and monitor a customer that fails an authentication is a process directed toward a business practice, risk mitigation and a sales activity.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to offer loans based on risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, memory in communication with the processors and storing instructions when executed to perform the functions claimed –is purely functional and generic. Nearly every computer system will include a “one or more processors” and “memory storing instructions” capable of performing the basic functions “transmit”, “receive”, “prompt”, “determine”, “identify”, “receive” and “initiate” required by the claimed functions . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to perform the recited functions discussed ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses in para 0052 a plethora of general purpose computer components (hardware, firmware and/or software) for application of the claimed process where the computer elements can be any combination to perform the claimed limitations.   In para 0058, the specification states explicitly that the system claimed can utilize any type of application or software known to be available on computer systems to apply the invention.  In para 0060, the specification discloses that the memory devices can be any of a group of known types of databases that may include software components that when executed by processors can perform the claimed invention.  (see also para 0063, para 0099)
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2020/0226613 A1 by Ravindran et al; US Pub No. 2019/0139023 A1 by Vyas et al wherein the prior art teaches “electronic transaction services provider application may further track the user's location and cancel the remaining tokens on the mobile device in response to determining that the user’s location is outside of a distance threshold to the merchant or in response to determining that the user's mobile device has adequate data network coverage”; US Pub No. 2017/0116635 A1 by Gantert et al (para 0048, para 0064); US Pub No. 2016/0098702 A1 by Marshall (para 0015, para 0017, para 0020-0021, para 0024, para 0032, para 0036; US Patent No. 10,540,644 B1 by Walker et al -teaches using location technology to mitigate fraud and teaches transaction merchant for analysis can be a pawn shop (high fee lender)).
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward estimating length of time to apply for a loan as part of a machine learning model-the claim mentions machine learning in passing and fails to provide any technical process that goes beyond common/generic programming and therefore represents trivial mention.   The specification in para 0018, para 0029,  para 0040, para 0050, para 0055, para 0070, para 0077 and para 0083) discloses a continuous monitoring of financial accounts in order to determine an estimated length of time for a customer to apply for a loan or varying the time threshold .  The specification lacks technical information with respect to machine learning algorithms modified over time or a training process that goes beyond simply inputting data and outputting the result of analysis or calculations.  Dependent claim 17 is directed toward directions toward the nearest loan provider location – a common business practice.  Dependent claim 18 is directed toward logging into a financial account and receiving a signal/communications- a common business practice.  Dependent claim 19 is directed toward data content- carries no patentable weight and technology is not integral to the claim.  Dependent claim 20 is directed toward loan offers based on interest- a common business practice- technology is not integral to the claim.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697